DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6, 8 and 9 are pending
Claims 1 and 9 have been amended
Claims 5 and 7 are cancelled
Claims 1-4, 6, 8 and 9 are rejected under 35 USC § 103
Claims 1-4, 6, 8 and 9 are rejected under 35 USC § 112(b)

Specification
The disclosure is objected to because of the following informalities: Paragraph [0058] of disclosure as filed; should read “Fig. 3A illustrates an exemplary configuration of [[RAID4--…”
Appropriate correction is required. 

Claim Objections
Claim 1-4, 6, 8 and 9 objected to because of the following informalities:    
With regards to claim 1 and 9, the limitation on lines 35-37 of the claim recites ‘wherein the filling rate indicates a proportion of an area where valid data is stored in a physical storage area, in an area allocated from a logical address space provided by the 
Claims 2-4, 6, and 8 inherit this deficiency from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With regards to claim 1 and 9, the limitation on lines 14-15 of the claim recite “issues a data storage information request inquiring whether valid data is stored after designating the second logical areas” which is indefinite . The phrase ‘after designating’ indicates that the selects, from the first logical area line, one or more second logical areas…”; “issues a read request designating the second logical areas…”; some other limitation presented in the claim; or some other designation step not clearly recited. If the second logical area is pointing to the one picked by ‘for each of one or more second storage drives that provides the one or more second logical areas respectively’ then it should be ‘after designating the second logical area’ not ‘after designating the second logical areas’ since only one logical area is picked by the loop in each iteration. The claim fails to explain how the designation, which occurs after and is required for the “issues a data storage information request”, can be achieved when the “issue a read request designating the second logical area” occurs in response to the result of the data storage information request. The examiner notes that if this is the intended interpretation, in the case where the read request is omitted no designation has occurred. Clarification is needed. For the purpose of examination examiner interpret ‘after designating the second logical areas’ as the second logical area
The limitation on lines 16-17 of claim 2 that recites ‘issues a data storage information request inquiring whether valid data is stored after designating the access destination logical areas’, introduces the same issue and therefore is also indefinite. 
The limitation on lines 8-9 of claim 8 that recites ‘issues a data storage information request inquiring whether valid data is stored after designating the target areas’, introduces the same issue and therefore is also indefinite.
Independent claim 9 presents the same issue as identified for claim 1 above and as such is rejected for the same reasons. Claims 2-4, 6, and 8 are dependent from claim 1 and do not provide additional limiting language to alleviate the issue; as such they inherit the same deficiency/indefiniteness/issue/ambiguity.

Another limitation in claim 1 on lines 19-20 recite ‘omits the read request when the response for the data storage information request is returned which indicates that the valid data is not stored’ which is indefinite. The phrase ‘the read request’ talks about a read request used earlier but no prior limitation issues a read request. If it is meant to refer to the read request of the prior limitation ‘issues a read request designating the second logical areas, when a response for the data storage information request is returned which indicates that the valid data is stored’ then that read is not actually issued in this iteration of the ‘for loop’ because only one of these two actions disclosed by these two limitations namely ‘issue a read’ or ‘omit a read’ may be taken based on the ‘response for the data storage information request’. Clarification is needed. Also the phrase ‘response for the data storage information request’ may be more accurate if disclosed as ‘response 
The limitation on lines 21-22 of claim 2 that recites ‘omits the read request when the response for the data storage information request is returned which indicates that the valid data is not stored’, introduces the same issue and therefore is also indefinite. 
The limitation on lines 13-14 of claim 8 that recites ‘omits the read request when the response for the data storage information request is returned which indicates that the valid data is not stored’, introduces the same issue and therefore is also indefinite.
Independent claim 9 presents the same issue as identified for claim 1 above and as such is rejected for the same reasons. Claims 2-4, 6, and 8 are dependent from claim 1 and do not provide additional limiting language to alleviate the issue; as such they inherit the same deficiency/indefiniteness/issue/ambiguity.

Another limitation in claim 1 on lines 24 recite ‘when the data read from the one or more second storage drives is incomplete’ which is indefinite. Neither any prior limitation in the claim nor the spec describes what constitutes and incomplete read; nor does the claim provide a determination step to determine if an incomplete read has occurred. Does it mean the data read by a particular read command to a particular second logical area is incomplete or the data read from a particular second logical area is incomplete or data read for first logical area from all the second logical areas is incomplete or is some other interpretation intended? Clarification is needed to define ‘incomplete data read’ and when and how it is determined. For the purpose of examination, examiner interprets that the ‘data read for first logical area from all the second logical areas is incomplete’ and it is determined after the ‘for each’ loop completes reading all the second storage drives that provides the second logical areas respectively.
Independent claim 9 presents the same issue as identified for claim 1 above and as such is rejected for the same reasons. Claims 2-4, 6, and 8 are dependent from claim 1 and do not provide additional limiting language to alleviate the issue; as such they inherit the same deficiency/indefiniteness/issue/ambiguity.

Another limitation in claim 1 on lines 31-32 recite ‘reads the data read from the one or more second storage drives that is incomplete and performs a parity calculation’, which is indefinite. Is it reading the same area that the prior limitation read or is it reading from different area? The limitation says ‘reads the data read from the one or more second storage drives’ which indicates the current reading is happening in the same storage drive (may not be same area in the drive). A bigger problem here is – the previous restore did not use parity calculation which means the drive was containing an exact (duplicate) copy of the lost data blocks. If parity calculation is done to an exact copy then wrong data will be restored. If this assumption is not correct then does it indicate that the same storage drive may contain exact copy of some data blocks and is part of stripe line for some other data blocks? Also, when and 
Independent claim 9 presents the same issue as identified for claim 1 above and as such is rejected for the same reasons. Claims 2-4, 6, and 8 are dependent from claim 1 and do not provide additional limiting language to alleviate the issue; as such they inherit the same deficiency/indefiniteness/issue/ambiguity.

Another limitation in claim 1 on lines 33-34 recite ‘restores the data of the first logical area by using data read from the one or more second storage drives’ which is indefinite. Earlier limitation also restores data. So are these alternate restore to same data blocks or are these new restore to previously unrestored data blocks? How is this properly shown hierarchically in the limitations? For the sake of clarity the examiner recommends restructuring the claim such that it is clear whether the first restore operation is an “attempted” restore that failed resulting in the determination of an “incomplete read” or if only one restore step occurs within the claim, reciting a single restore step that either restores only utilizing “data read from the one or more second storage drives,” or utilizing that data in addition to parity calculations based on the results of previous claimed steps. For the purpose of examination examiner interprets these restores as restoring data blocks of the failed storage drive that was not restored earlier.
Independent claim 9 presents the same issue as identified for claim 1 above and as such is rejected for the same reasons. Claims 2-4, 6, and 8 are dependent from claim 1 and do not provide additional limiting language to alleviate the issue; as such they inherit the same deficiency/indefiniteness/issue/ambiguity.

Another limitation in claim 1 on lines 38-40 recite ‘when the filling rate of the issuing target storage drive of the data storage information request is equal to or greater than the threshold, the read request is issued without issuing the data storage information request’ which is indefinite. On line 14 of the claim the data storage information request is issued, and the filling rate is subsequently determined in response to the reads that result from this issuance; therefore it is unclear how the level of the filling rate can prevent the issuance of a request which was required to happen before the filling rate was determined. Clarification is needed. For the purpose of examination examiner interprets the limitation as ‘when the filling rate of the issuing target storage drive of the data storage information request is equal to or greater than the threshold, the read request is issued without issuing another data storage information request’.
Independent claim 9 presents the same issue as identified for claim 1 above and as such is rejected for the same reasons. Claims 2-4, 6, and 8 are dependent from claim 1 and do not provide additional limiting language to alleviate the issue; as such they inherit the same deficiency/indefiniteness/issue/ambiguity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170322847 A1) in view of YU et al. (CN 103838547 A).
Regarding Claim 1, Park discloses, A device for restoring lost data due to a failure of a storage drive (abstract), the device comprising: 
a memory (Park:FIG. 10 nonvolatile memory (NVM) 430-450); and 
a processor that operates according to a program stored in the memory (Park:FIG. 10 Storage Controller 410, [0083] "...a storage controller 410 configured to perform a RAID rebuild operation..."), 
wherein the processor 
selects a first logical area of a first storage drive that is failed (Park: [0058] “FIG. 7 illustrates an example embodiment of a rebuild method for a stripe ST1 when a failure disk occurs for solid state drive SSD1. … . The chunk CHNK11 [first logical area] is allocated to the solid state drive SSD1 [first storage drive] and corresponds to a lost chunk.”), 
specifies logical area blocks of a different storage drive and a first logical area line that includes the first logical area (FIG. 6, ST1 is a stripe similar to ‘logical area line’ that includes chunk CHNK11 similar to ‘first logical area’ and chunks CHNK01, CHNK21, and CHNK31 similar to ‘logical area blocks’ of respective storage drives SSD0, SSD2, and SSD3 similar to ‘different storage drives’), and stores a data set having a redundant configuration capable of restoring lost internal data (Park: [0060] “Host 100 reads the reverse MP stored in the chunk CHNK21, and compares the read reverse MP with an LAB map page configured on mapping table 110. As a result of the comparison, pages having different entry values (do not match) are identified as invalid pages. For example, pages P1, P2, P4, P6, and P9 stored in the stripe ST1 may be identified as invalid pages”. [0061] “When the identification of a valid page or an invalid page is completed, valid pages are copied to a new stripe”.), 
selects, from the first logical area line, one or more second logical areas to be accessed for restoring data of the first logical area (Park:FIG. 7, [0063] “That is, the lost valid page P5 may be recovered through an XOR operation of the pages P1 and P9 and the parity page PTY1”, P1 belonging to CHNK01, P9 belonging to CHNK21, and PTY1 belonging to CHNK31), 
and for each of one or more second storage drives that provides the one or more second logical areas respectively, 
issues a data storage information request inquiring whether valid data is stored after designating the second logical areas (Park: [0051] “In an operation S140, host 100 selects a valid page using a logical-to-physical map page (or LBA map page) and a physical-to-logical map page (or reverse map page) corresponding to the selected stripe”. [0075] “FIG. 9 is a detailed flowchart of operation S140 in FIG. 5. Referring to FIG. 9, a detection may be made first as to whether information for identifying valid property of a page is included in a lost chunk”. Examiner indicates that all inquiries made to identify if stored pages are valid is similar to information request.), 
issues a read request designating the second logical areas, when a response for the data storage information request is returned which indicates that the valid data is stored (Park: [0085] "...Storage controller 410 may perform a RAID rebuild operation when a failure occurs in a certain nonvolatile memory device constituting a stripe. That is, valid pages may be selected during recovery of a stripe and then may be copied to a new stripe”. Examiner indicates that copy involves a read request and copy happens after confirmation of valid data.), and 
omits the read request when the response for the data storage information request is returned which indicates that the valid data is not stored ([0052] “…The invalid Examiner indicates that deciding not to copy includes omitting read request), and 
restores the data of the first logical area by using data read from the one or more second storage drives (Park: [0052] “In an operation S150, host 100 copies selected valid pages in the selected stripe to a new stripe that is provided separately. … A new stripe unit may be configured using a memory area of a repair disk or a repair drive for replacing the failure disk. Data to be stored in the new stripe may include valid pages, a new parity chunk, and a reverse map page. Data to be stored in the new stripe may be stored on a volatile memory such as random access memory (RAM). Data of a single stripe unit including valid pages, a parity chunk, and a new reverse map page may be stored in a new stripe configured using a repair disk”.).
when the data read from the one or more second storage drives is incomplete, 
the processor [determines whether a filling rate of an issuing target storage drive of the data storage information request is smaller than a threshold, and when the
filling rate is smaller than the threshold] a different data storage information
request is issued, which indicates whether the valid data is stored in the designated second logical areas (Park: [0051] “In an operation S140, host 100 selects a valid page using a logical-to-physical map page (or LBA map page) and a physical-to-logical map page (or reverse map page) corresponding to the selected stripe”. [0075] “FIG. 9 is a detailed flowchart of operation S140 in FIG. 5. Referring to FIG. 9, a detection may be made first as to whether information for identifying valid property of a page is included in a lost chunk”. Examiner indicates that all inquiries made to identify if stored pages are valid is similar to information request.),
reads the data read from the one or more second storage drives that is incomplete and performs a parity calculation (Park: [0063] “.. the lost valid page P5 , and
restores the data of the first logical area by using data read from the
one or more second storage drives (Park: [0052] “In an operation S150, host 100 copies selected valid pages in the selected stripe to a new stripe that is provided separately. … A new stripe unit may be configured using a memory area of a repair disk or a repair drive for replacing the failure disk. Data to be stored in the new stripe may include valid pages, a new parity chunk, and a reverse map page. Data to be stored in the new stripe may be stored on a volatile memory such as random access memory (RAM). Data of a single stripe unit including valid pages, a parity chunk, and a new reverse map page may be stored in a new stripe configured using a repair disk”.), 
	However, Park does not explicitly facilitates, wherein the processor issues the data storage information when a filling rate of an issuing target storage drive of the data storage information request is smaller than a threshold, and the filling rate indicates a proportion of an area where valid data is stored in a physical storage area, in an area allocated from a logical address space provided by the issuing target storage drive. 
YU discloses, when the data read from the one or more second storage drives is incomplete, the processor 
determines whether a filling rate of an issuing target storage drive of
the data storage information request is smaller than a threshold, and when the
filling rate is smaller than the threshold [a different data storage information
request is issued, which indicates whether the valid data is stored in the designated second logical areas, reads the data read from the one or more second storage drives that is incomplete and performs a parity calculation, and restores the data of the first logical area by using data read from the one or more second storage and
wherein the filling rate indicates a proportion of an area where valid data is
stored in a physical storage area, in an area allocated from a logical address space provided by the issuing target storage drive (YU: Abstract: “The invention discloses a queue management method and device. The vacancy rate or the filling rate of a queue is monitored, when the filling rate of the queue exceeds a set first threshold value, data which need to be added into the queue are stored in a queue storage file in a magnetic disk, and when the filling rate of the queue is lower than a set second threshold value, data in the queue storage file are loaded into the queue. According to the queue management method and device, when the filling rate exceeds the threshold value, the data are stored through the file… “. Examiner indicates that the applicant uses filling rate threshold to trigger some action and YU used filling rate threshold to trigger an action. If filling rate is less than threshold then applicant avoids using the storage drive to read data. If filling rate is greater than threshold then YU writes the data from the queue to the non-volatile storage area.). 
when the filling rate of the issuing target storage drive of the data storage information request is equal to or greater than the threshold, the read request is issued without issuing the data storage information request (YU: [0059] “The monitoring unit 411 monitors the idle rate or filling rate of the queue; when the filling rate of the queue exceeds the set first threshold, the data write-back unit 412 stores the data .. to the queue storage file in the disk; When the filling ratepresent) in the queue storage file into the queue; wherein the first threshold is greater than the second threshold”. Applicant issues read(storage access) request solely based on filling rate if the rate is greater than or equal to some threshold values. YU issues read(load) and write(store) access request fully based on filling rate if it exceeds a higher or lower threshold value. )


The reasons for obviousness regarding claims 2-4 and 8 are the same as those applied for claim 1 above.

Regarding Claim 2, Park/YU discloses, The device according to claim 1, wherein the processor  selects target areas having a predetermined size from a logical address area of the first storage drive sequentially (Park: [0068] FIG. 8, “In this example: valid pages P0 and P3 and invalid pages P1 and P2 are considered to be included in the chunk CHNK02 allocated to a solid state drive SSD0; a valid page P5, a reverse MP, and invalid pages P4 and P6 may be included in the chunk CHNK12 allocated to the solid state drive SSD1 corresponding to the failure disk; and valid pages P8, P10, and P11 and an invalid page P9 may be included in the chunk CHNK32”. Examiner indicates that pages P4, P5 and P6 are logical address area of the first drive and pages P0, P1, P2 and P3 of CHNK02 and pages P8, P9, P10 and P11 of CHNK32 are selected target areas. By definition pages are of fixed size usually configured as 1K or 4K.)
restores data of the sequentially selected target areas and stores the data in one or more other storage drives (Park: [0069] “When detecting that a failure disk exists, in an example embodiment host 100 reads a logical-to physical address translation map (L2P Map) RAID rebuild operation. …” [0070] “In S21(in FIG. 8), … Host 100 may read the pages P3, PTY3, and P11 with reference to an offset of the lost chunk CHNK12 in which the reverse MP is stored. …”. [0073] “In S24, host 100 may identify a valid page and an invalid … When identification of a valid or invalid property of all pages in the selected stripe ST2 is completed, a RAID rebuild operation may be performed in the same way as described with reference to FIG. 7. That is, only valid pages may be selected and copied to a new stripe”. [0050] “In operation S130, host 100 selects one of a plurality of stripes. Host 100 may sequentially select a stripe including a chunk corresponding to a failure disk among the plurality of stripes”.), 

in restoring data of at least a portion of target areas of the sequentially selected target areas, specifies a target logical area line that includes the target areas and logical area blocks of a different storage drive (Park: [0068] FIG. 8, “In this example: valid pages P0 and P3 and invalid pages P1 and P2 are considered to be included in the chunk CHNK02 allocated to a solid state drive SSD0; a valid page P5, a reverse MP, and invalid pages P4 and P6 may be included in the chunk CHNK12 allocated to the solid state drive SSD1 corresponding to the failure disk; and valid pages P8, P10, and P11 and an invalid page P9 may be included in the chunk CHNK32”. Examiner indicates that pages P4, P5 and P6 are logical address area of the first drive and pages P0, P1, P2 and P3 of CHNK02 and pages P8, P9, P10 and P11 of CHNK32 are selected target areas. As the FIG. 8 shows, that the selected CHNK02, CHNK12 and CHNK32 are from the same stripe (logical area line) and they belongs to different storage drives SSD0, SSD01 and SSD03.), 
and stores a data set having a redundant configuration capable of restoring lost internal data, selects, from the target logical area line, one or more access destination logical areas to be accessed for restoring the data of the target areas, 44 5625594-1HITACHI3-341600960US01 for each of one or more access destination storage drives that provides the one or more access destination logical areas respectively (Park: [0080] FIG. 9, "… That is, host 100 may read pages including parity from "unlost" chunks (destination logical areas accessed) and may apply the RAID rebuild operation to read page data. Then recovery (restore) of a valid page included in the lost chunk (lost data) is completed". [0082] "In operation S148, host 100 may copy all valid pages in the selected stripe to a preliminary new stripe. ... For copying to a new stripe, host 100 organizes data of a stripe unit using all valid pages. ... page may be written into the new stripe using a repair disk".), 
issues a data storage information request inquiring whether valid data is stored after designating the access destination logical areas (Park: [0051] “In an operation S140, host 100 selects a valid page using a logical-to-physical map page (or LBA map page) and a physical-to-logical map page (or reverse map page) corresponding to the selected stripe”. [0075] “FIG. 9 is a detailed flowchart of operation S140 in FIG. 5. Referring to FIG. 9, a detection may be made first as to whether information for identifying valid property of a page is included in a lost chunk”. Examiner indicates that all inquiries made to identify if stored pages are valid is similar to information request.), 
issues a read request designating the access destination logical areas, when a response for the data storage information request is returned which indicates that the valid data is stored (Park: [0085] "...Storage controller 410 may perform a RAID rebuild operation when a failure occurs in a certain nonvolatile memory device constituting a stripe. That is, valid pages may be selected during recovery of a stripe and the may be copied to a new stripe”. Examiner indicates that copy involves a read request and copy happens after confirmation of valid data.), 
and omits the read request when the response for the data storage information request is returned which indicates that the valid data is not stored (Park: [0052] “…The invalid pages are not copied to the new stripe”. Examiner indicates that deciding not to copy includes omitting read request), 
and restores the data of the target logical areas by using data read from the one or more access destination storage drives (Park: [0052] “In an operation S150, host 100 copies selected valid pages in the selected stripe to a new stripe that is provided separately. …  A new stripe unit may be configured using a memory area of a repair disk or a repair drive for replacing the failure disk. Data to be stored in the new stripe may include valid pages, a new parity chunk, and a reverse map page. Data to be stored in the new stripe may be stored on a volatile memory such as random access memory (RAM). Data of a single stripe unit including valid pages, a parity chunk, and a new reverse map page may be stored in a new stripe configured using a repair disk”.).  

Regarding Claim 3, Park/YU discloses, The device according to claim 2, wherein the processor skips restoration of data of a logical area that is not allocated to a volume, in the logical address area of the first storage drive (Park: [0086] “RAID engine 412 (Storage controller 410) may perform a RAID rebuild operation to copy only valid pages to a new stripe when a stripe is recovered due to a device failure that occurs in one of nonvolatile memory devices 430, 440, and 450”. Examiner indicates that any logical area that is not allocated a volume will not have a valid page and hence if only valid pages are recovered then the logical areas not allocated volumes are skipped. RAID engine 412 is Storage controller 410 and is similar to the processor in the claim.).

Regarding claim 4, Park/YU discloses, wherein the first logical area is an access destination of a read request received from a host computer (Park: FIG. 10, Host 300), and the processor (Park: FIG. 10, Storage controller 410) returns the restored data of the first logical area to the host computer (Park: [0084] “Host 300 may write data into the RAID storage device 400 and read data stored in the RAID storage device 400. Host 300 may provide a command, an address, and data to RAID storage device 400”.  Park: [0085] “Storage  [0089] RAID engine 412 divides data write-requested from host 300 in units of chunks”. Examiner indicates that storage controller 410 functions like a processor in terms of rebuilding storage if it fails and serving read/write requests issued by host controller). 

 Regarding claim 8, Park/YU discloses, The device according to claim 1, wherein the processor, in data copying from a first volume to a second volume, selects target areas from the first volume sequentially, and in reading data of at least a portion of target areas of the sequentially selected target areas, for a storage drive that provides the target areas, issues a data storage information request inquiring whether valid data is stored after designating the target areas (Park: [0051] “In an operation S140, host 100 selects a valid page using a logical-to-physical map page (or LBA map page) and a physical-to-logical map page (or reverse map page) corresponding to the selected stripe”. Park: [0075] “FIG. 9 is a detailed flowchart of operation S140 in FIG. 5. Referring to FIG. 9, a detection may be made first as to whether information for identifying valid property of a page is included in a lost chunk”. Examiner indicates that all inquiries made to identify if stored pages are valid is similar to information request.), 
issues a read request designating the target areas, when a response for the data storage information request is returned which indicates that the valid data is stored (Park: [0052] “In an operation S150, host 100 copies selected valid pages in the selected stripe to a new stripe that is provided separately”. Examiner indicates that copy involves a read request and copy happens after confirmation of valid data.), and
475625594-1HITACHI3-341600960US01omits the read request when the response for the data storage information request is returned which indicates that the valid data is not stored (Park: [0052] “…The invalid pages are not copied to the new stripe”. Examiner indicates that deciding not to copy includes omitting read request). 

Regarding claim 9, this claim is a method claim corresponding to the apparatus/device claim 1, and is rejected for the same reasons mutatis mutandis. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park/YU as applied to claim 1 above, and further in view of Takei et al. (US 20170017421 A1).
Regarding Claim 6, Park/YU teaches all the limitations of claims 1. 
However, Park/YU does not explicitly facilitates, wherein the processor, in response to an area release request received from a host computer for a specified area in a volume, issues an area release request designating a logical area that is allocated to the specified area, to a storage drive having the allocated logical area.
Takei discloses, wherein the processor, in response to an area release request received from a host computer for a specified area in a volume, issues an area release request designating a logical area that is allocated to the specified area, to a storage drive having the allocated logical area (Takei: [0114] “The storage subsystem 400 executes unmapping in response to receiving an UNMAP command from the host 100. The user (or the host 100) issuing an UNMAP command can designate one or multiple information of areas to be unmapped (area specified by LUN, LBA and data length) as UNMAP command parameters”. Takei: [0116] “Therefore, when an UNMAP command is received, the storage subsystem 400 of the preferred embodiment of the present invention writes "0" to all the area designated by the parameter of the UNMAP command”. Examiner indicates that host sending an unmapped command is equal to issuing area release request. The processor MP 521 in storage subsystem 400 then issues write command to write 0’s which is equivalent to issuing an area release request to the storage drives and writing 0’s releases the area.)
The reasons for obviousness in combining Park and Yu are the same as those applied for claim 1 above.  Further, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Takaei’s system would have allowed Park/YU to facilitate where a host computer would send an area release request and the processor in the storage system would issue the request to the storage drive to release or empty that area. The motivation is obvious since we all want to store useful data in the storage drive and free areas which has unneeded data so that more useful data can be stored.


Response to Arguments
Applicant's arguments on 11/02/2020 have been fully considered but they are not persuasive.
Applicant argues that Yu does not teach "when the filling rate of the issuing target storage drive of the data storage information request is equal to or greater than the threshold, the read request is issued without issuing the data storage information request," as recited in amended claim 1. Instead, Yu is silent regarding this feature. Yu simply teaches that the filling rate of the storage drive as a threshold, issuing a read request without issuing the data storage information request when the filling rate of the issuing target storage drive of the data storage information request is equal to or greater than the threshold, as recited in amended claim 1. Therefore, neither Park, nor Yu, nor their combinations teach each feature of amended claim 1.
Examiner disagrees. Yu teaches triggering memory/storage access based on filling rate crossing/exceeding some threshold values as recited in section [0059]. Mentioning that ‘data 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






02/11/2021
/M.S.H/Examiner, Art Unit 2138      
                             
/William E. Baughman/Primary Examiner, Art Unit 2138